Citation Nr: 0740738	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-28 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher initial evaluation for bilateral 
Achilles tendonitis, currently evaluated as noncompensable.

2.  Entitlement to a higher initial evaluation for bilateral 
plantar fasciitis with calcaneal stress reaction, currently 
evaluated as noncompensable.

3.  Entitlement to a higher initial evaluation for right knee 
condition, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from November 2002 to July 
2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

The issue of entitlement to a higher rating for right knee 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

It appears from a September 2004 statement that the veteran 
may be claiming service connection for nerve damage in her 
legs.  This matter is referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  The veteran has limitation of motion of the left ankle 
with pain.  

2.  The veteran has limitation of motion of the right ankle 
with pain.  

3.  The veteran's bilateral plantar fasciitis and calcaneal 
stress reaction symptoms are consistent with no more than 
mild bilateral flatfoot or foot injuries.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for left Achilles 
tendonitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 
5099-5024, 5271 (2007).

2.  The criteria for a 10 percent rating for right Achilles 
tendonitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5099-
5024, 5271 (2007).

3.  The criteria for a compensable disability rating for 
bilateral plantar fasciitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5276, 5284 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

VA is required to notify the veteran and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the veteran is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2007); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the duty to notify was satisfied through September 2003 
and May 2004 letters to the veteran that addressed all four 
notice elements.  The letters informed the veteran of the 
evidence required to substantiate the claim and of the 
veteran's and VA's respective duties for obtaining evidence.  
The veteran was also asked to submit evidence and/or 
information, including that in the veteran's possession, to 
the AOJ.

The veteran did not receive all necessary notice prior to the 
initial adjudication.  However, the lack of such a pre-
decision notice is not prejudicial.  Notice concerning what 
must be shown for higher ratings, given in May 2004, was 
provided prior to the May 2005 statement of the case

Any deficiencies in VA's duties to notify the veteran 
concerning the assignment of an effective date is harmless, 
as uniform ratings have been assigned, thus rendering moot 
any issues with respect to implementing an award.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
VA medical records, and statements from the veteran.  VA 
examinations were conducted in October 2003 and July 2004.  
VA has satisfied its assistance duties.

Increased ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2007), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2007).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion. Weakness is as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126-28.  The Board 
concludes that the disabilities have not significantly 
changed and that uniform ratings are warranted.

Bilateral Achilles tendonitis

The RO has rated this under Diagnostic Code 5099-5024.  
Diagnostic Code 5024 is for tenosynovitis, which is to be 
rated on limitation of motion of parts affected, as 
degenerative arthritis.

For the left ankle, there was tenderness in the area of the 
veteran's left Achilles tendon on examination in 2003.  There 
was also swelling just distal to the ankle.  On VA 
examination in 2004, an X-ray revealed calcific tendonitis of 
the left ankle and the veteran's left ankle dorsiflexion was 
to 10 degrees, while plantar flexion was to 40 degrees.  
Normal ankle dorsiflexion is to 20 degrees and normal ankle 
plantar flexion is to 45 degrees.  38 C.F.R. § 4.71a, Plate 
II (2007).  Thus, the veteran has limitation of motion of the 
left ankle with pain.  These circumstances warrant the 
assignment of a 10 percent rating under Diagnostic Code 5271.  
See 38 C.F.R. §§ 4.7, 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202, 207-08 (1995).  

For the right ankle, the 2003 examination revealed tenderness 
in the area of the Achilles tendon.  There was also swelling 
just distal to the ankle.  The right ankle had 10 degrees of 
dorsiflexion and about 40 degrees of plantar flexion.  The 
2004 examiner found that the veteran had discomfort on range 
of motion of the right ankle, especially to palpation of the 
lateral aspect of the ankle and at the insertion of the 
Achilles tendon.  X-rays of the right ankle were normal.  
Since there is pain and limitation of motion, these 
circumstances warrant the assignment of a 10 percent rating 
under Diagnostic Code 5271.  See 38 C.F.R. §§ 4.7, 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  

A rating higher than 10 percent is not warranted because the 
veteran does not have marked limitation of motion of either 
ankle, and such is required for a 20 percent rating under 
Diagnostic Code 5271.

Bilateral plantar fasciitis

The RO has rated this under Diagnostic Code 5299-5276.  Mild 
acquired flatfoot; with symptoms relieved by built up shoe or 
arch support, warrants a noncompensable rating.  Moderate 
acquired flat foot; with weight-bearing over or medial to the 
great toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet, bilateral or unilateral, 
warrants a 10 percent rating.  Severe acquired flatfoot; with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, and characteristic callosities, warrants 
a 30 percent rating when bilateral and a 20 percent rating 
when unilateral.  Diagnostic Code 5284, for other foot 
injuries, should also be considered.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993) (en banc).  Under it, moderate foot 
injuries warrant a 10 percent rating while severe foot 
injuries warrant a 20 percent rating.  

On VA examination in October 2003, the veteran reported 
increased pain on weight bearing and the examination revealed 
tenderness about the sides of the heels medially and 
laterally and of the plantar heel.  She also described some 
pain in the foot just below the ankle, located medially and 
laterally.  She stated that wedge-heel shoes helped some.  
X-rays of the feet were normal, with no soft tissue 
abnormalities seen.

On VA examination in July 2004, the veteran stated that she 
could not tolerate the orthotics which had been made for her.  
She had equal muscle strength of 5/5.  Subtalar joint range 
of motion was 25 degrees of inversion right, 10 degrees of 
eversion right, 30 degrees of inversion left and 15 degrees 
of inversion left.  She had discomfort at the medial plantar 
fascia.  There were no callosities.  Her Achilles tendon 
position was normal.  The impression was plantar fasciitis, 
asymptomatic this visit.  On examination in February 2005, 
her muscle strength was 5/5 and her gait was normal.  Her 
gait was within normal limits on evaluation in March 2005.  

The Board concludes that the veteran's symptoms more nearly 
approximate mild flatfoot or foot injuries, than moderate 
flatfoot or foot injuries.  The examiner in July 2004 
indicated that her plantar fasciitis was asymptomatic, rather 
than moderate.  Also, her Achilles tendon position was 
normal.  Moreover, her gait was normal in February and March 
2005 and she admitted in October 2003 that wedge-shaped heels 
helped some.  Considering functional impairment, the 
tenderness and discomfort shown is consistent with no more 
than mild plantar fasciitis or mild foot injuries.  See 
38 C.F.R. § 4.40, 4.45.  In light of the above, a higher 
rating is not warranted.

The preponderance of the evidence is against higher ratings 
and there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

A 10 percent rating for left Achilles tendonitis is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.

A 10 percent rating for right Achilles tendonitis is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.

A compensable rating for bilateral plantar fasciitis is 
denied.




REMAND

The last VA examination for the veteran's right knee was 
conducted in October 2003.  In September 2004, the veteran 
indicated that her right knee has gotten worse.  Furthermore, 
in July 2005 she reported that she has developed a very 
noticeable limp in her walk.  Her gait had been normal in 
February and March 2005.  Under the circumstances, another VA 
examination for her right knee should be conducted.  Any 
additional treatment records since 2005 should be obtained 
also.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all VA 
and non-VA healthcare providers that 
have treated her for her right knee 
disability since 2005.  Make 
arrangements to obtain all records she 
adequately identifies.

2.  Thereafter, schedule the veteran 
for an appropriate VA examination.  
Provide the examiner with the claims 
file.  The examiner must review the 
claims folder, and state that this was 
accomplished in the examination report.

All necessary tests should be 
conducted, and the examiner should 
review the results of any testing prior 
to completion of the report.

The examiner should identify all 
residuals attributable to the veteran's 
service-connected right knee condition.  

The examiner should report the range of 
motion measurements for the right knee, 
in degrees.

Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be 
addressed: (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination.  The examiner is asked 
to describe whether pain significantly 
limits functional ability during flare-
ups or when the right knee is used 
repeatedly.  All limitation of function 
must be identified.  If there is no 
pain, no limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.  

The examiner should state whether there 
is any evidence of recurrent subluxation 
or lateral instability of the right 
knee, and if so, to what extent.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

3.  Thereafter, again consider the 
veteran's pending claim in light of any 
additional evidence added to the 
record.  If the benefit sought on 
appeal remains denied, the veteran and 
her representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


